              Case 2:18-cr-00076-WBS Document 59 Filed 12/17/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-76-WBS
12                                Plaintiff,            STIPULATION REGARDING USE OF
                                                        VIDEOCONFERENCING DURING CHANGE OF
13                         v.                           PLEA HEARING; FINDINGS AND ORDER
14   JOSE GARCIA-LOPEZ,                                 DATE: December 21, 2020
     a.k.a. SANTOS LEON BUSTAMANTE,                     TIME: 9:00 a.m.
15   a.k.a. RODRIGO LEON BUSTAMANTE,                    COURT: Hon. William B. Shubb
16                               Defendant.
17

18                                              BACKGROUND
19          The defendant in this matter, Jose Garcia-Lopez, was charged by indictment in Count One with a
20 violation of 21 U.S.C. § 846, 841(a)(1), Conspiracy to Distribute Heroin and Methamphetamine (Actual)
21 (at least 50 grams); in Count Two with a violation of 21 U.S.C. § 841(a)(1), Distribution of Heroin; in

22 Count Three with a violation of 21 U.S.C. § 841(a)(1), Distribution of Heroin; and in Count Four with a

23 violation of 21 U.S.C. § 841(a)(1), Distribution of Methamphetamine (Actual) (at least 50 grams).

24          To resolve this matter, the parties have entered into a plea agreement in which the defendant has
25 agreed to plead guilty to Count One, a violation of 21 U.S.C. §§ 846, 841(a)(1), Conspiracy to Distribute

26 Heroin and Methamphetamine (Actual) (at least 50 grams). The change of plea hearing is set for
27 December 21, 2020, at 9:00 a.m., before this Court. By this stipulation, the parties acknowledge that the

28 hearing may go forward by videoconference in the interests of both justice and public safety, and that

      STIPULATION REGARDING HEARING                     1
30
              Case 2:18-cr-00076-WBS Document 59 Filed 12/17/20 Page 2 of 5


 1 the defendant waives his right to be physically present and consents to appearance via videoconference.

 2          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act

 3 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

 4 District Judges to authorize plea and sentencing hearings by video or telephonic conference when 1)

 5 such hearings “cannot be conducted in person without seriously jeopardizing public health and safety;”

 6 and 2) “the district judge in a particular case finds for specific reasons that the plea or sentencing in that

 7 case cannot be further delayed without serious harm to the interests of justice.” Id., Pub. L. 116-23

 8 § 15002(b)(2).

 9          On March 29, 2020, the Judicial Conference of the United States made the findings required by

10 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

11 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

12 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

13 functioning of the federal courts generally.”

14          On June 29, 2020, the Chief Judge of this District, per General Order 620, also made the findings

15 required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal Procedure

16 and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be conducted

17 in person without seriously jeopardizing public health and safety.” Accordingly, the findings of the

18 Judicial Conference and General Order 620 establish that plea and sentencing hearings cannot take

19 safely take place in person.

20          In order to authorize change of plea hearings by remote means, however, the CARES Act—as

21 implemented by General Order 620—also requires district courts in individual cases to “find, for

22 specific reasons, that felony pleas or sentencings in those cases cannot be further delayed without

23 serious harm to the interests of justice.” General Order 620 further requires that the defendant consent

24 to remote proceedings. Finally, the remote proceeding must be conducted by videoconference unless

25 “videoconferencing is not reasonably available.” In such cases, district courts may conduct hearings by

26 teleconference.
27                                                 STIPULATION

28          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

      STIPULATION REGARDING HEARING                       2
30
                 Case 2:18-cr-00076-WBS Document 59 Filed 12/17/20 Page 3 of 5


 1 through defendant’s counsel of record, hereby stipulate as follows:

 2          1.       The Governor of the State of California declared a Proclamation of a State of Emergency

 3 to exist in California on March 4, 2020.

 4          2.       On March 13, 2020, the President of the United States issued a proclamation declaring a

 5 National Emergency in response to the COVID-19 pandemic.

 6          3.       In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

 7 other public health authorities have suggested the public avoid social gatherings in groups of more than

 8 10 people and practice physical distancing (within about six feet) between individuals to potentially

 9 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact.
10          4.       These social distancing guidelines – which are essential to combatting the virus – are

11 generally not compatible with holding in-person court hearings.

12          5.       On March 17, 2020, this Court issued General Order 611, noting the President and

13 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

14 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

15 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

16 commence before May 1, 2020.

17          6.       On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

18 in the Eastern District of California to the public. It further authorized assigned district court judges to

19 continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General

20 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the
21 pandemic.

22          7.       On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

23 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

24 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

25 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

26 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in
27 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

28 district judges; two of those positions are currently vacant and without nominations). The report further

       STIPULATION REGARDING HEARING                      3
30
                 Case 2:18-cr-00076-WBS Document 59 Filed 12/17/20 Page 4 of 5


 1 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

 2 guidance regarding gatherings of individuals.

 3          8.       On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

 4 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

 5          9.       On May 13, 2020, General Order 618 issued, continuing court closures until further

 6 notice and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

 7          10.      Given these facts, it is essential that Judges in this District resolve as many matters as

 8 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

 9 hearings now, this District will be in a better position to work through the backlog of criminal and civil
10 matters once in-person hearings resume. At the time of writing, vaccines to combat the virus have been

11 developed, but their distribution has only just begun, and their impact on stemming the virus will take

12 several months to reach appreciable effect.

13          11.      The change of plea hearing in this case accordingly cannot be further delayed without

14 serious harm to the interests of justice. If the Court were to delay this hearing until it can be held in-

15 person, it would only add to the enormous backlog of criminal and civil matters facing this Court, and

16 every Judge in this District, when normal operations resume.

17          12.      Under CARES Act § 15002(b), defendant, Jose Garcia-Lopez, consents to proceed with

18 this hearing by video-teleconference. The undersigned defense counsel joins in this consent.

19          13.      THEREFORE, the parties hereby stipulate and agree that each of the requirements of the

20 CARES Act and General Order 620 have been satisfied in this case. They request that the Court enter
21 an order making the specific findings required by the CARES Act and General Order 620. Specifically,

22 for the reasons further set forth below, the parties agree that:

23                   a)     The change of plea hearing in this case cannot be further delayed without serious

24          harm to the interest of justice, given the public health restrictions on physical contact and court

25          closures existing in the Eastern District of California, and the additional backlog of cases that is

26          likely to increase in this district if criminal matters do not proceed by videoconference when the

27          defendant consents and a resolution has been reached between the parties.

28                   b)     Under CARES Act § 15002(b), the defendant acknowledges that he has the right

       STIPULATION REGARDING HEARING                       4
30
                 Case 2:18-cr-00076-WBS Document 59 Filed 12/17/20 Page 5 of 5


 1          to be physically present for this hearing, but waives that right, and consents to proceed with a

 2          remote hearing by videoconference.

 3          14.      Defendant’s counsel, Dina Santos, joins in that acknowledgment, waiver, and consent.

 4          IT IS SO STIPULATED.

 5 Dated: December 16, 2020                                    MCGREGOR W. SCOTT
                                                               United States Attorney
 6
                                                               /s/ JAMES R. CONOLLY
 7                                                             JAMES R. CONOLLY
                                                               Assistant United States Attorney
 8

 9
     Dated: December 16, 2020                                  /s/ DINA SANTOS
10                                                             DINA SANTOS
11                                                             Counsel for Defendant
                                                               JOSE GARCIA-LOPEZ
12
                                             FINDINGS AND ORDER
13
            1.       The Court adopts the findings above.
14
            2.       Further, the Court finds specifically that:
15
                     a)     The change of plea hearing in this case cannot be further delayed without serious
16
            harm to the interest of justice; and
17
                     b)     The defendant has waived his physical presence at the hearing and consents to
18
            remote hearing by videoconference.
19
            3.       Therefore, based on the findings above, and under the Court’s authority under § 15002(b)
20
     of the CARES Act and General Order 620, the change of plea hearing in this case will be conducted by
21
     videoconference.
22
     IT IS SO FOUND AND ORDERED.
23

24 Dated: December 17, 2020

25

26
27

28

      STIPULATION REGARDING HEARING                        5
30
